DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 01/15/2021 has been entered. Claims 5, 6, 15, and 20 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The previous rejections of the claims under 35 U.S.C. 103(a) and on the ground of nonstatutory double patenting are withdrawn in light of the decision of the Patent Trial and Appeal Board mailed on 08/19/2020, which reversed the Examiner’s rejections.

Reasons for Allowance
	The closest prior art to the claimed invention is presented in Labeque, as discussed in the previous Office action. The PTAB decision of 08/19/2020 reversed the Examiner’s rejection in light of Labeque. As such, the instant claims are free of the prior art.

Conclusion
	Claims 5, 6, 15, and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/29/2021